          UNITED STATES BANKRUPTCY COURT FOR THE MIDDLE DISTRICT OF ALABAMA

IN RE                                     +
                                          +                Case No. 21-30652
RAYMOND ALEXANDER PRICE                   +

                             MOTION TO LIFT CO-DEBTOR STAY

     Comes now Susanne B. Russell, hereinafter Petitioner, a creditor in the
above-styled cause, and moves this Honorable Court to lift the Co-Debtor stay
pursuant to §1301 of the Bankruptcy Code protecting Co-ebtor Sylethia Price. As
grounds therefore, Petitioner relies on the following:

1.      The debtor filed this voluntary Chapter 13 case on 04/10/2021.

2.      Sylethia Price is a Co-Debtor on this account.

3.   Petitioner requests that the court lift the Co-Debtor stay to allow it to
proceed against Sylethia Price for the unsecured balance, plus interest, and
attorney’s fees.

     WHEREFORE, THE PREMISES CONSIDERED, Petitioner moves this Honorable Court to
lift the Co-Debtor stay pursuant to §1301 of the Bankruptcy Code so that
Petitioner may attempt to collect all amounts of its claim.

        Respectfully submitted,
                                               /s/   Larry Darby______
                                               Larry E. Darby
                                               Attorney for Creditor
                                               Darby Law Firm, LLC
                                               Post Office Box 3905
                                               Montgomery, Alabama 36109
                                               Tel 334.356.3593

                                  CERTIFICATE OF SERVICE

     I hereby certify that I have served a copy of the forgoing upon the
following interested parties electronically or by placing a copy of the same in
the U.S. Mail on the date that this document was filed in the above case.

Charles E. Grainger                            Sabrina L. McKinney
Attorney for Raymond Price                     Trustee
4220 Carmichael Ct. N                          PO Box 173
Montgomery, AL 36106                           Montgomery, AL 36104

Sylethia Price
Co-Debtor
4001 Audubon Road
Montgomery, AL 36111

                                               /s/   Larry Darby______
                                               Larry E. Darby
